      Case 1:19-cv-00106-DPM Document 63 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

EARNEST RAY MACK
ADC #129856                                                  PLAINTIFF

v.                       No.1:19-cv-106-DPM

JARED DOVER, Sergeant, NCU;
JARED WALKER, Corporal, NCU;
JEREMY ALMAN, Sergeant, NCU;
and MARJORIE HALL, Head Nurse, NCU                       DEFENDANTS

                                ORDER
     Motion for transcript, Doc. 62, denied.       Hearings before the
Magistrate Judge are audio recorded; but usually the recording is
transcribed only if an appeal is filed.     Motion for copies, Doc. 62,
granted. The Court directs the Clerk to send Mack copies of the Court's
February 13th and February 14th report and Order, Doc. 57 & 58, and a
copy of the docket sheet.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
